DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10, 13-15, 18, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,195,342 to Werner.
Werner discloses a lock assembly for a door, said lock assembly comprising: a lock mechanism (key actuated lock as best shown in figure 3 between the respective key cylinders) moveable between an extended position wherein the door is locked and a retracted position wherein the door is unlocked such that the door may be opened and closed; a first lock cylinder (cylinder opposed to cylinder 17; figure 3) operably connected to said lock mechanism such that actuation of said first lock cylinder causes said lock mechanism to move to the retracted position, said first lock cylinder comprising a first keyhole; a second lock cylinder (17) operably 
Werner also discloses said first lock cylinder and said second lock cylinder are identically keyed, such that one and the same key actuates both said first lock cylinder and said second lock cylinder (column 1, lines 58-68; allowing access via either side of the door), as in claim 2, and said tamper-resistant member comprises a plate (23a, 23b is substantially flat and plate like to be flush with the adjacent escutcheon) moveable between the protected position, in which the plate covers the second keyhole of said second cylinder, and the unprotected position wherein the plate no longer covers the second keyhole of said second cylinder, as in claim 3, wherein the plate is pivotably connected to the door on one side, and has an opening on another side adapted to receive a tamper resistant fastener such that plate is fastenable in the protected position using the tamper resistant fastener, but is pivotable to the unprotected position when the tamper resistant fastener is removed (column 3, lines 7-24), as in claim 4.
Werner further discloses said lock mechanism is unbiased such that one of said first lock cylinder and said second lock cylinder must be actuated both to retract and extend said lock mechanism (the specification is absent on the key-actuated lock being biased), as in claim 7, as well as a first escutcheon plate (11) disposed on a same side of the door as said first lock cylinder, said second lock cylinder and said tamper resistant member (figures 1 and 3), as in 

Werner additionally discloses a lock assembly for a door, said lock assembly comprising: a lock mechanism (key actuated lock as best shown in figure 3 between the respective key cylinders) moveable between an extended position wherein the door is locked and a retracted position wherein the door is unlocked such that the door may be opened and closed; a first lock cylinder (cylinder opposed to cylinder 17; figure 3) operably connected to said lock mechanism such that actuation of said first lock cylinder causes said lock mechanism to move to the retracted position, said first lock cylinder comprising a first keyhole; a second lock cylinder (17) operably connected to said lock mechanism such that actuation of said second lock cylinder causes said lock mechanism to move to the retracted position, said second lock cylinder comprising a second keyhole; wherein said first lock cylinder and said second lock cylinder are identically keyed, such that one and the same key actuates both said first lock cylinder and said second lock cylinder (column 1, lines 58-68; allowing access via either side of the door); and a plate (23a, 23b is substantially flat and plate like to be flush with the adjacent escutcheon) moveable between a protected position in which said plate covers the second keyhole of said second cylinder such that the second keyhole of said second cylinder is inaccessible and an unprotected position in which the plate no longer covers the second keyhole of said second cylinder such that the second keyhole of said second cylinder is accessible, said plate being pivotably connected to the door on one side, and having an opening on another side adapted to receive a tamper resistant fastener such that plate is fastenable in the protected position using the 
Werner also discloses a tool (25, 25a, 25b) is required in order to remove the tamper resistant fastener such that said plate is moveable from the protected position to the unprotected position, said tool adapted to be stored separately from the door (column 3, lines 7-24), as in claim 15, and said lock mechanism is unbiased such that one of said first lock cylinder and said second lock cylinder must be actuated both to retract and extend said lock mechanism (the specification is absent on the key-actuated lock being biased), as in claim 18, as well as a first escutcheon plate (11) disposed on a same side of the door as said first lock cylinder, said second lock cylinder and said tamper resistant member (figures 1 and 3), as in claim 21, and where said lock assembly is configured as a mortise lock (figure 3 shows the configuration of a mortise lock), as in claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner, as applied above.
Werner discloses the claimed invention where the tamper resistant fastener having a polygonal internal cross-section with internal surface corners that engage a respective projection of a compatible tool, and also include a central guard pin which fits within a hollow central section of the tool but not specifically for a security torx screw and said tool comprises a security torx screwdriver. It would have been an obvious matter of design choice to have the polygonal cross-section being that of the torx-shape, since applicant has not disclosed that the security torx fastener and tool solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the disclosed fasteners and tool, as Werner requires a specialized tool not likely to be in the possession of typical persons.


Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner, as applied above, in view of U.S. Patent Number 8,430,436 to Shilts.
Werner discloses the invention substantially as claimed.  However, Werner does not disclose if the lock mechanism is biased.  Shilts teaches a lock assembly for a door, said lock assembly comprising: a lock mechanism (19, 20) moveable between an extended position wherein the door is locked and a retracted position wherein the door is unlocked such that the door may be opened and closed, wherein said lock mechanism is biased toward an extended position such that actuation of one of said first lock cylinder and said second lock cylinder causes a temporary retraction of the lock mechanism, with said lock mechanism automatically returning to the extended position when the actuation of one of said first lock cylinder and said second lock cylinder is ceased (column 9, lines 32-49), as in claims 6 and 17.
.

Claims 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner, as applied above, in view of Shilts.
Werner discloses the invention substantially as claimed.  However, Werner does not disclose how the door is actuated.  Shilts teaches of a door actuation means comprising a door pull (15X, 15’,15”,15Y) to facilitate opening and closing of the door (10, 10’, 10”), as in claim 8 and 19, wherein said door pull is rounded such that said door pull is free of ligature points (column 1, lines 14-19), as in claims 9 and 20.
All of the component parts are known in Werner and Shilts.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate rounded door pulls as taught by Shilts onto the door assembly in Werner, since the manner the door is actuated is in no way dependent on how the lock assembly functions, and the door pull could be used in combination with lock assembly to achieve the predictable results of utilizing an anti-ligative suicide deterrent door-knobs.

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner, as applied above.
Werner discloses the claimed invention except for a second escutcheon plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second escutcheon plate on the opposite side of a door from the first escutcheon plate to increase the security and durability of the areas surrounding the associated locks,	since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner, as applied above.
Werner discloses the invention substantially as claimed.  However, Werner does not disclose the specific use of the door to which the lock assembly is employed.  It is common knowledge in the prior art to apply lock assemblies on any given or desired door or room in the same field of endeavor for the purpose of fortifying the enclosed space with a secure locking device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the lock assembly on a confinement room in order to increase security against unwanted keyhole entry in a confinement space.  It has been held that the recitation that an element is "adapted to" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to lock shields:

U.S. Patent Application Publication Number 2011/0174026 to Salvatore et al.; U.S. Patent Number 10,415,267 to Schmutz; U.S. Patent Number 9,714,525 to Eller et al.; U.S. Patent Number 9,694,505 to Clifford; U.S. Patent Number 9,631,398 to Liu; U.S. Patent Number 8,459,072 to Bisson et al.; U.S. Patent Number 5,737,948 to Lefkovits; U.S. Patent Number 5,249,444 to Dancs; U.S. Patent Number 4,073,165 to Grundstrom et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
March 24, 2021